 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EMMITT W. TUCKER,                                  No. 2:20-cv-00573-WBS-CKD
12                       Petitioner,
13            v.                                         ORDER
14    PAUL THOMPSON,
15                       Respondent.
16

17          Petitioner, a federal inmate proceeding pro se, has filed a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2241. A review of the petition indicates that petitioner is seeking

19   a reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) based on his “vision loss

20   following a stroke.” ECF No. 1 at 1. On April 1, 2020, petitioner also filed a notice indicating

21   that he was at a higher risk of contracting COVID-19 due to his health problems. ECF No. 6.

22          Petitioner is incarcerated at the Federal Correctional Institution in Herlong, California and

23   was convicted in the Eastern District of Washington. See United States v. Tucker, Case No. 2:16-

24   cr-00016-JLQ-1 (E.D. Wash.). Pursuant to 28 U.S.C § 2241(b), courts may transfer a habeas

25   application “for hearing and determination to the district court having jurisdiction to entertain it.”

26   Because petitioner was not convicted in this district and has filed a post-conviction motion

27   seeking a reduction in his sentence, this court does not have jurisdiction to entertain the

28   application. See United States v. Giddings, 740 F.2d 770, 772 (9th Cir. 1984) (concluding that
                                                        1
 1   the federal prisoner challenged the execution of his sentence rather than the sentence itself and

 2   should have filed a 28 U.S.C. § 2241 petition in the district of his confinement rather than a Rule

 3   35 motion in the sentencing court).

 4           Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 5   States District Court for the Eastern District of Washington to be filed in Criminal Case No. 2:16-

 6   cr-00016-JLQ-1. 28 U.S.C. § 2241(b); 28 U.S.C. § 1406(a).

 7   Dated: April 3, 2020
                                                      _____________________________________
 8
                                                      CAROLYN K. DELANEY
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15   12/tuck0573.108b.docx

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
